DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, see arguments with respect to Mueller failing to disclose tabular data, filed March 3, 2022, with respect to the rejection(s) of claim(s) 1, 8 and 15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mueller in view of Bhatt, see 35 USC 103 rejection section below. It is also noted that “the underly storage” is unclear in the claims, because nowhere else in the claim introduces “an underlying storage” and it is unclear whether “annotated dataset” is stored prior to it being written in the last step.
In light of this not being raised in the last office action, this Office Action will be a Non-Final Rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite the limitation "the underlying storage of the raw dataset and annotation dataset" in the assigning step. However, it is unclear what this refers back to and how the datasets are stored based on the claim language. “Underlying storage” is not previously introduced in the claims, and the “annotation dataset” is written subsequent into a “distributed storage medium.” It is unclear whether the distributed storage medium is “underlying storage” or if “underlying storage” refers to some other element. It is also noted that it is unclear whether “annotation dataset” is “the annotation dataset” or if it refers to a different element, because there is a lack of “the” in the claim language. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. (U.S. Publication No. 2016/0171092 A1, hereinafter referred to as “Mueller”)in view of Bhatt (U.S. Publication No. 2017/0060829 A1, hereinafter referred to as “Bhatt”).
Regarding claim 1, Mueller discloses a method comprising: (method)(e.g., paragraphs [0016], [0020] and [0023]) 
reading a raw dataset, (original text document is read – document may include any file, text, article, source of data for use in knowledge manager.)(e.g., abstract, figures 3 and 5 and paragraphs [0026], [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on the underlying storage of the raw dataset and annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Mueller discloses that the document may be any file, text, article, or source of data (e.g., paragraph [0026]); however, Mueller does not explicitly disclose the raw dataset comprising a first set of columns and a first set of rows;
On the other hand, Bhatt, which also relates to annotation layers (e.g., title and abstract), does disclose the raw dataset comprising a first set of columns and a first set of rows; (text document is a spreadsheet – considered to have rows and columns)(e.g., paragraphs [0028], [0049] and [0056]).
Both references relate to annotating data without copying the raw data. In each of the references, annotations are stored and can be later associated with the document. Mueller is considered to disclose all of the claimed features, and states that the document can be any kind of document; however, Mueller does not appear to specifically disclose that the document includes columns in rows. On the other hand, Bhatt, does disclose that the annotated document can be a spreadsheet. Therefore, it would have been obvious to extend the teachings of Mueller with Bhatt to further include spreadsheets as one of the type of documents that is annotated to extend the manner in which annotations are applied to spreadsheets. 

Regarding claim 2, Mueller in view of Bhatt discloses the method of claim 1. Mueller in view of Bhatt further discloses the reading a raw dataset comprising reading one or more physical datasets comprising a composite dataset. (claim states “one or more” -- parallel fields for another annotation type, along with original text term are read)(Mueller: e.g., figure 5 and paragraph [0050])(any kind of document that includes spreadsheets)(Bhatt: paragraph [0028]).

Regarding claim 3, Mueller in view of Bhatt discloses the method of claim 1. Mueller in view of Bhatt further discloses further comprising generating the row identifiers based on storage characteristics of the raw dataset. (tokens are based on storage characteristics of the original data)(Mueller: e.g., figures 4, 5 and 7 and paragraphs [0047] and [0049])(Bhatt: e.g., paragraph [0078]).

Regarding claim 8, Mueller discloses a non-transitory computer-readable storage medium for tangibly storing computer program instructions capable of being executed by a computer processor, the computer program instructions defining the steps of: (e.g., paragraphs [0016] and [0021])
reading a raw dataset, the raw dataset comprising a first set of columns and a first set of rows; (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on the underlying storage of the raw dataset and annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Mueller discloses that the document may be any file, text, article, or source of data (e.g., paragraph [0026]); however, Mueller does not explicitly disclose the raw dataset comprising a first set of columns and a first set of rows;
On the other hand, Bhatt, which also relates to annotation layers (e.g., title and abstract), does disclose the raw dataset comprising a first set of columns and a first set of rows; (text document is a spreadsheet – considered to have rows and columns)(e.g., paragraphs [0028], [0049] and [0056]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above.
Claims 9-10 have substantially similar limitations as stated in claims 2-3, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, Mueller discloses an apparatus comprising: a processor; and a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic causing the processor to perform the operations of: (e.g., paragraphs [0016] and [0031])
reading a raw dataset, (original text fields are read that include a first set of columns and first set of rows)(e.g., abstract, figures 3 and 5 and paragraphs [0036], [0038] and [0040])
generating an annotation dataset, the annotation dataset comprising a second set of columns and a second set of rows; (annotation dataset is generated that includes a second set of columns and a second set of rows – annotations are indexed into separate parallel fields)(e.g., figures 3 and 5 and paragraphs [0040] and [0043])
assigning row identifiers to each row in the second set of rows, the row identifiers aligning the second set of rows with the first set of rows based on the underlying storage of the raw dataset and annotation dataset; and (tokens are assigned to align the annotation data with the original data)(e.g., abstract, figure 3 and paragraphs [0036], [0038], [0043], [0044], [0047] and [0048])
writing the annotation dataset to a distributed storage medium. (annotation dataset is written to a distributed storage medium – annotations are stored.)(e.g., paragraphs [0030], [0032] and [0036])
Mueller discloses that the document may be any file, text, article, or source of data (e.g., paragraph [0026]); however, Mueller does not explicitly disclose the raw dataset comprising a first set of columns and a first set of rows;
On the other hand, Bhatt, which also relates to annotation layers (e.g., title and abstract), does disclose the raw dataset comprising a first set of columns and a first set of rows; (text document is a spreadsheet – considered to have rows and columns)(e.g., paragraphs [0028], [0049] and [0056]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above.
	Claim 16 has substantially similar limitations as stated in claim 3; therefore, it is rejected under the same subject matter.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bhatt and in further view of Kadel, JR. et al. (U.S. Publication No. 2002/0184401 A1, hereinafter referred to as “Kadel”).
Regarding claim 5, Mueller in view of Bhatt discloses the method of claim 1. However, neither reference appears to specifically disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a file associated with the raw dataset and used to generate the annotation dataset. 
On the other hand, Kadel, which relates to an extensible information system (title), does disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a file associated with the raw dataset and used to generate the annotation dataset. (additional annotations can be provided by a user in the form of a file specifying how to map attributes in the original data to metadata, relationships, or domain policy attribute or method definitions.)(e.g., paragraphs [0082], [0084] and [0085]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above. Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, neither of the references appears to specifically disclose the manner in which a file that stores the annotation dataset is mapped to a file associated with the raw dataset and used to generate the annotation dataset. On the other hand, Kadel, which relates to an extensible information system does disclose that annotations can be provided in the form of a file specifying how to map attributes in the original data to metadata, relationships or domain policy attribute or method definitions. This provides an effective manner to provide annotations and to map the information to the corresponding original data. Therefore, it would have been obvious to employ the annotation dataset generation as disclosed in Kadel to the Mueller-Bhatt combination to provide an effective manner to generate the annotations that are later queried by users in the system of Mueller.
Claims 12 and 18 have substantially similar limitations as stated in claim 5; therefore, they are rejected under the same subject matter.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bhatt and in further view of Lanc et al. (U.S. Publication No. 2017/0163418 A1, hereinafter referred to as “Lanc”).
Regarding claim 6, Mueller in view of Bhatt discloses the method of claim 1. However, neither reference to specifically disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. 
On the other hand, Lanc, which relates to a resilient secret sharing cloud based architecture for data vault (title), does disclose the generating an annotation dataset comprising mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. (data striping policy includes @stripe annotation that provides a way to define flexible data striping policies and attach them to different data types. It provides an effective manner to store and share data in a secretive manner.)(e.g., abstract and paragraphs [0171], [0178] and [0181]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above. Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, Mueller does not appear to disclose the manner in which the annotation dataset is generated to include mapping a file storing the annotation dataset to a stripe associated with the raw dataset and used to generate the annotation dataset. On the other hand, Lanc, which relates to a resilient secret sharing cloud based architecture for data vault (title), does provide that @stripe annotation can provide a manner to define flexible data striping policies and attach them to different data type. E.g., paragraph [0171]. It further provides a manner to offer enhanced secrecy in sharing the data. Therefore, it would have been obvious to incorporate the generation of an annotation dataset through mapping a file storing the annotation dataset to a stripe to provide enhanced secrecy and security as disclosed in Lanc to the Mueller-Bhatt combination to enhance the manner in which the data is generated and maintained in the system of Mueller.
Claims 13 and 19 have substantially similar limitations as stated in claim 6; therefore, they are rejected under the same subject matter.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Bhatt and in further view of Gleeson et al. (U.S. Publication No. 2016/0085834 A1, hereinafter referred to as “Chavan”).
Regarding claim 7, Mueller in view of Bhatt discloses the method of claim 1. Mueller further discloses further comprising: reading the annotation dataset; (annotation dataset is read)(e.g., figures 4, 7 and 8 paragraphs [0045] and [0058])
processing one or more rows of the annotation dataset, the processing resulting in a first re-ordering of the annotation dataset; (the one or more rows of the annotation dataset is processed in a first re-ordering – boosting, positioning, etc. 830)(e.g., figures 4, 5, 7 and 8 and paragraph [0061])
However, neither reference appears to specifically disclose performing a second re-ordering on the annotation dataset based on the row-identifiers; and storing the annotation data as a processed annotation dataset to the distributed storage medium. 
On the other hand, Gleeson, which relates to prioritizing repopulation of in-memory compression units (title), does disclose performing a second re-ordering on the annotation dataset based on the row-identifiers; and (data is typically ordered by rowID – provides an effective manner to access and retrieve data)(e.g., paragraphs [0048]-[0051] and [0105])
storing the annotation data as a processed annotation dataset to the distributed storage medium. (annotation data is stored as processed annotation dataset to the distributed memory)(e.g., paragraphs [0067], [0081] and [0105]).
It would have been obvious to combine Bhatt with Mueller for the same reasons as claim 1, above. Mueller provides a framework for annotated-text search using indexed parallel fields. E.g., title. In Mueller, a knowledge structure is generated that indexes the term tokens into original text fields and indexes the annotation tokens into parallel fields that align to the original text fields based upon the term location information. However, neither reference appears to disclose performing a second re-ordering on the annotation dataset based on the row-identifiers and storing the annotation data as processed annotation dataset. On the other hand, Gleeson, which relates to prioritizing population of in-memory compression units (title), does provide that it is known to store data ordered by rowID or not and that it is beneficial to store data by rowID to provide an effective manner to access the data from the memory. Therefore, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to incorporate reordering the data by rowID and storing the data for subsequent access to improve processing time of Mueller.
Claims 14 and 20 have substantially similar limitations as stated in claim 7; therefore, they are rejected under the same subject matter.

Allowable Subject Matter
Claims 4, 11 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with resolving the 35 USC 112 rejections. 
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165